                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF NEBRASKA

THOMAS HARDER,

                   Plaintiff,                             8:18CV58

      vs.
                                                           ORDER
UNION PACIFIC RAILROAD
COMPANY,

                   Defendant.



      Plaintiff has moved for evidentiary hearings on the railroad’s motions to
exclude the testimony of Dr. Ernest Chiodo and Dr. Hernando Perez under
Daubert v. Merrell Dow Pharmaceuticals, Inc., 509 U.S. 579 (1993). (Filing Nos.
47 & 59).


      As to Dr. Perez, his testimony and opinions expressed during his
deposition do not raise complex issues. Dr. Perez essentially relied on the
statements and workplace descriptions provided by the plaintiff to formulate
opinions as to the extent of Plaintiff’s exposure to diesel fumes and solvents and
the measures the railroad should have taken to limit those exposures. The court
need not hear testimony to understand Dr. Perez’ opinions or to decide whether
those opinions rest on a reliable foundation and are relevant to the issues raised.

      As to Dr. Chiodo, I have thoroughly read his six-hour deposition. The
deposition length was due, in large part, to the doctor’s extensive explanations
on nearly every question. Many of those answers did not actually answer the
question posed, necessitating repeated questioning followed by additional
lengthy responses. Throughout the deposition, Dr. Chiodo frequently expressed
frustration with having to repeat his answers and again explain his reasoning,
and he often refused to answer an ostensibly repeated question based on a self-
proclamation that his prior answer was sufficient. Dr. Chiodo clearly expressed
his belief that he would not and need not say anything more; that his deposition
explanations were enough.


      The tenacity of defense counsel and the perseverance of Dr. Chiodo
resulted in a deposition transcript that thoroughly explains Dr. Chiodo’s opinions,
the basis for those opinions, and the methodology he used to formulate them.
So, the court need not hear Dr. Chiodo’s live testimony before ruling on the
motion to exclude his testimony under Daubert.


      Accordingly,


      IT IS ORDERED:


      1)    Plaintiff’s motions for an evidentiary hearing on the Daubert motions,
            (Filing Nos. 47 & 59), are denied.


      2)    Defendant’s pending Daubert motions and related motion for
            summary judgment are now deemed fully submitted.


      January 8, 2020.

                                            BY THE COURT:

                                            s/ Cheryl R. Zwart
                                            United States Magistrate Judge
